Citation Nr: 1447487	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-02 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and adjustment disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and B. H.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2000 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for a psychiatric condition, to include PTSD, anxiety disorder, and adjustment disorder.  

The Veteran and B.H. testified before the undersigned Veterans Law Judge at a May 2014 Travel Board hearing.  A transcript of this hearing is in the Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file also reveals additional VA treatment records.  

In May 2014, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).  


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence demonstrates that the Veteran's generalized anxiety disorder is related to his non-combat experiences during military service. 


CONCLUSION OF LAW

The criteria to establish service connection for generalized anxiety disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Given the Board's favorable decision in granting service connection for generalized anxiety disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  (VA has recently changed its regulations, and now requires use of DSM-5, but the change was not made applicable to cases pending before the Board.  79 Fed. Reg. 45093 (Aug. 4, 2014).)

The Veteran contends that his experiences during service caused him to develop his current psychiatric symptoms.  He said that while working on a valve leak in the engine room, he experienced a third degree steam burn injury to his left arm, and second degree burns to his face and side.  He lost the skin on his left arm, wore a soft cast and returned back to his duties in the engine room after two weeks.  See May 2014 Board hearing transcript.  The Veteran said the inexperience, negligence, and irresponsibility of the men he supervised in the engine room caused him to be stressed and irritable.  Id.; see also November 2011 statement.  The Veteran also described two separate incidents onboard the ship where general quarters was called after a boiler explosion and after a major oil leak.  Id.  He said that during service, a fellow servicemen died from heat exhaustion near the Arizona desert.  See May 2009 statement.  

The Veteran's service treatment records corroborate the Veteran's account of his steam burn injury.  A December 2002 service treatment record documents that following a valve rupture, the Veteran sustained second degree burns on his left cheek, ear, neck, chest, and upper arm.  He had third degree burns to his left forearm and hand.  The Veteran's service treatment records do not reflect any complaints, treatment, or diagnosis for any mental health problems.  

A July 2006 VA treatment record reflects that the Veteran sought treatment for anxiety, which kept him awake, and difficulty concentrating.  The VA physician's assistant diagnosed the Veteran with anxiety disorder.

The first record of treatment with a mental health professional for his psychiatric symptoms was in March 2009.  A March 2009 VA treatment record documents the Veteran's current symptoms of anger with people who were inconsiderate; fear about daughter's safety; repeatedly checking doors; loss of appetite; and being hyperaware in crowded places.  The Veteran reported his in-service steam burn injury, his role supervising men who he described as irresponsible, two to three incidents where he wore a gas mask, and a boiler room explosion where he had been on duty 10 minutes earlier.  The VA treating psychiatrist diagnosed the Veteran with generalized anxiety disorder and found that the Veteran was "suffering from a generalized anxiety, consistent with symptoms found in veterans in the vicinity of combat, but not engaged in combat."  

A VA Licensed Counselor of Social Work (LCSW) also evaluated the Veteran's mental health symptoms.  According to a March 2009 VA treatment record, the Veteran reported problems with crowds, difficulty leaving the house, sometimes feeling uncomfortable among family, feeling indifferent toward others, and avoiding people.  The LCSW noted that the Veteran, during his military service, worked around high-risk equipment constantly, called to general quarters alert twice, experienced complications from his severe steam burn injury, and had a higher than anticipated number of equipment failures and situations without a procedure for handling them, which resulted in very high stress work conditions.  Upon the Veteran's mental status examination, the LCSW noted that the Veteran reported behavior associated with PTSD.  The LCSW diagnosed the Veteran with PTSD and depression not otherwise specified.  

At a June 2009 VA examination, the Veteran reported current symptoms of anxiety and emotional distress.  The Veteran denied experiencing intense fear, horror or helplessness as a result of his in-service steam burn injury.  He said the incident made him angry.  He said he had disturbing memories of the event once every few months.  The Veteran also denied experiencing current emotional distress over his in-service experiences hearing automatic gunfire, twice wearing a gas mask and the deaths of two fellow servicemen in the desert.  The Veteran expressed feeling anxious and stressed as a result of his whole experience serving in the military.  Since his discharge, the Veteran reported feeling emotionally distant and numb, having a shortened future, and being irritable and hypervigilant.  Following an objective evaluation, the VA examiner found that the Veteran did not meet the DSM-IV criteria for PTSD.  The VA examiner found that the LCSW's PTSD diagnosis was not supported by the documentation in the medical records.  The VA examiner diagnosed the Veteran with generalized anxiety disorder and adjustment disorder with depressed mood.  The VA examiner found that the Veteran's adjustment disorder with depressed mood was related to his recent job termination.  The Veteran's anxiety symptoms were found to be less likely than not related to his in-service steam burn injury.  The VA examiner agreed with the March 2009 VA treating psychiatrist's opinion and concluded that it was more likely than not that the Veteran's emotional distress symptoms, which represented generalized disorder, were associated with the Veteran's service in the Navy.  

Based on a careful review of the evidence, the Board finds that the Veteran's generalized anxiety disorder is related to his non-combat experiences in the military.  The Board finds that, although the Veteran's service treatment records are silent for any complaints, treatment or diagnosis for any mental health problems, the Veteran's accounts of his in-service experiences and the development of mental health symptoms as a result of those experiences are credible.  Two years after his discharge from service, the Veteran complained of symptoms of anxiety, problems falling asleep, and difficulty concentrating.  When the Veteran began receiving regular mental health treatment in 2009, he made consistent reports of his experiences in services.  A VA treating psychiatrist in March 2009 and the June 2009 VA examiner both found that the Veteran's symptoms were sufficient to support a diagnosis for generalized anxiety disorder and consistent with his experiences in the military.  Service connection for PTSD is not in order as the June 2009 VA psychologist found that the Veteran did not meet the criteria for such a diagnosis and he noted that the LCSW's PTSD diagnosis was not supported by the medical records.  Further, the June 2009 VA psychologist also found that the Veteran's adjustment disorder with depressed mood was related to the Veteran's recent job termination and not due to service.  The Board finds the June 2009 VA examination report to be the most probative evidence of record with respect to these diagnoses as the report is factually accurate, fully articulated and based on sound reasoning. 

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence supports the Veteran's claim of entitlement to service connection for generalized anxiety disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for generalized anxiety disorder is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


